Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: executing… by at least first and second groups of containers; executing… by at least third and fourth groups of containers…in claim 1; the first workload is executed by at least first and second groups of containers; the second workload is executed by at least third and fourth groups of containers… in claims 9 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms lack proper antecedent basis:
the same workload – claims 8, 14, 20.
Claim language in the following claims is not clearly understood:
As per claim 8, lines 1-3, it is unclear whether the first workload and the second workload are a single workload (i.e., “the same workload” as claimed) or two workloads as in claim 1, lines 2-4.  For examination purpose, the first workload and the second workload in claim 1, lines 2-3 are interpreted as a single/same workload)
As per claim 14, lines 1-3, it is unclear whether the first workload and the second workload are a single workload (i.e., “the same workload” as claimed) or two workloads as in claim 9, lines 4-6.  For examination purpose, the first workload and the second workload in claim 9, lines 4-6 are interpreted as a single/same workload)
As per claim 20, lines 1-3, it is unclear whether the first workload and the second workload are a single workload (i.e., “the same workload” as claimed) or two workloads as in claim 15, lines 2-4.  For examination purpose, the first workload and the second workload in claim 15, lines 2-4 are interpreted as a single/same workload)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al, U.S. Patent Application Publication 2019/0163559 (hereinafter Takahashi) in view of Masnauskas et al, U.S. Patent Application Publication 2022/0030051 (hereinafter Masnauskas).
As per claim 1, Takahashi teaches the invention substantially as claimed for detecting anomalies in a distributed application that runs on a plurality of nodes to execute at least first and second workloads ([4][12][22], detecting anomalies in distributed application in a Kubernetes system on a plurality of nodes to execute workloads), comprising:
collecting first network traffic data of the first group of containers and second network traffic data of the second group of containers ([30][32][36]; fig. 1, e.g., collecting log data (traffic data) of first group of containers of pod 130 and second group of containers of pod 140/160); and
detecting an anomaly in the distributed application based on at least a comparison of the collected first network traffic data and the collected second network traffic data ([30][32][36]; fig. 1, e.g., comparing log data of fist group of containers of pod 130 to log data of second group of container of pod 140/160 to identify anomalies).
Although Takahashi teaches executing workloads by containers [12], however Takahashi does not teach executing the first workload by at least first and second groups of containers; and executing the second workload by at least third and fourth groups of containers.  Masnauskas teaches executing the first workload by at least first and second groups of containers and executing the second workload by at least third and fourth groups of containers([24][40]; fig. 7, e.g., execute/run a workload by containers in pods on computing devices; Figure 7 shows execution of a workload by pod 1, pod 2, pod 3 and pod 4; each pod includes 2 containers. i.e., the same workload is executed by first and second groups of containers of pod1 and pod 2 on computing device 1 (first workload), and the same workload is executed by third and fourth groups of containers of pod 3 and pod 4 on computing device 2 (second workload)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Masnauskas’s teaching with Takahashi’s system in order to allow Takahashi’s system to run/execute a workload by containers of pods, thus improving the distribute processing of workload in Takahashi’s system.  
As per claim 2, Takahashi and Masnauskas teach the invention substantially as claimed in claim 1 above.  Takahashi and Masnauskas further teach wherein the distributed application is deployed onto a Kubernetes platform (Takahashi, [4][12][22], distributed application in a Kubernetes system on a plurality of nodes to execute workloads) and the first, second, third, and fourth groups of containers are respectively first, second, third, and fourth pods of the Kubernetes platform (Masnauskas, [24][40]fig. 7).
As per claim 3, Takahashi and Masnauskas teach the invention substantially as claimed in claim 2 above.  Takahashi and Masnauskas further teach wherein the first and second pods belong to a first replica set and the third and fourth pods belong to a second replica set (fig. 7, e.g., Masnauskas teaches the first and second pods belong to a first computing device, and the third and fourth pods belonging to a second computing device; Takahashi teaches two pods (e.g., first and second pods) belonging to a computing device as a replica set [22][41]).
As per claim 8, Takahashi and Masnauskas teach the invention substantially as claimed in claim 1 above.  Masnauskas further teach wherein the first workload executed by at least the first and second groups of containers and the second workload executed by at least the third and fourth groups of containers are the same workload ([24][40]; fig. 7, e.g., execute/run a workload by containers in pods on computing devices; Figure 7 shows execution of a workload by pod 1, pod 2, pod 3 and pod 4; each pod includes 2 containers. i.e., the same workload is executed by first and second groups of containers of pod1 and pod 2 on computing device 1 (first workload), and the same workload is executed by third and fourth groups of containers of pod 3 and pod 4 on computing device 2 (second workload)).  

As per claim 9, Takahashi teaches the invention substantially as claimed for detecting anomalies in a distributed application that runs on a plurality of nodes to execute at least first and second workloads ([4][12][22], detecting anomalies in distributed application in a Kubernetes system on a plurality of nodes to execute workloads), comprising:
collecting first network traffic data of the first group of containers and second network traffic data of the second group of containers ([30][32][36]; fig. 1, e.g., collecting log data (traffic data) of first group of containers of pod 130 and second group of containers of pod 140/160); and
detecting an anomaly in the distributed application based on at least a comparison of the collected first network traffic data and the collected second network traffic data ([30][32][36]; fig. 1, e.g., comparing log data of fist group of containers of pod 130 to log data of second group of container of pod 140/160 to identify anomalies).
Although Takahashi teaches executing workloads by containers [12], however Takahashi does not teach executing the first workload by at least first and second groups of containers; and executing the second workload by at least third and fourth groups of containers.  Masnauskas teaches executing the first workload by at least first and second groups of containers and executing the second workload by at least third and fourth groups of containers([24][40]; fig. 7, e.g., execute/run a workload by containers in pods on computing devices; Figure 7 shows execution of a workload by pod 1, pod 2, pod 3 and pod 4; each pod includes 2 containers. i.e., the same workload is executed by first and second groups of containers of pod1 and pod 2 on computing device 1 (first workload), and the same workload is executed by third and fourth groups of containers of pod 3 and pod 4 on computing device 2 (second workload)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Masnauskas with Takahashi’s system in order to allow Takahashi’s system to run/execute a workload by containers of pods, thus improving the distribute processing of workload in Takahashi’s system.  
As per claim 15, Takahashi teaches the invention substantially as claimed for detecting anomalies in a distributed application that runs on a plurality of nodes to execute at least first and second workloads ([4][12][22], detecting anomalies in distributed application in a Kubernetes system on a plurality of nodes to execute workloads), comprising:
a storage device in which first network traffic data of the first group of containers and second network traffic data of the second group of containers are stored ([30][32][36]; fig. 1, e.g., collecting log data (traffic data) of first group of containers of pod 130 and second group of containers of pod 140/160); and
an anomaly detection server configured to collect the first network traffic data of the first group of containers and the second network traffic data of the second group of containers, and detect an anomaly in the distributed application based on at least a comparison of the collected first network traffic data and the collected second network traffic data ([30][32][36]; fig. 1, e.g., comparing log data of fist group of containers of pod 130 to log data of second group of container of pod 140/160 to identify anomalies).
Although Takahashi teaches executing workloads by containers [12], however Takahashi does not teach executing the first workload by at least first and second groups of containers; and executing the second workload by at least third and fourth groups of containers.  Masnauskas teaches executing the first workload by at least first and second groups of containers and executing the second workload by at least third and fourth groups of containers([24][40]; fig. 7, e.g., execute/run a workload by containers in pods on computing devices; Figure 7 shows execution of a workload by pod 1, pod 2, pod 3 and pod 4; each pod includes 2 containers. i.e., the same workload is executed by first and second groups of containers of pod1 and pod 2 on computing device 1 (first workload), and the same workload is executed by third and fourth groups of containers of pod 3 and pod 4 on computing device 2 (second workload)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Masnauskas with Takahashi’s system in order to allow Takahashi’s system to run/execute a workload by containers of pods, thus improving the distribute processing of workload in Takahashi’s system.  
As per claims 10 and 16, they are rejected for the same reason as set forth in claim 2 above.  
As per claims 11 and 17, they are rejected for the same reason as set forth in claim 3 above.  
As per claims 14 and 20, they are rejected for the same reason as set forth in claim 8 above.  
Claims 4-7, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Masnauskas in view of NIV et al, U.S. Patent Application Publication 2020/0252416 (hereinafter NIV).
As per claim 4, Takahashi and Masnauskas teach the invention substantially as claimed in claim 1 above.  Although Takahashi teaches wherein the first and second network traffic data is an egress network traffic data and identifies domain of different destinations of the egress network traffic ([35]-[38], e.g., outgoing URIs with domain of destinations), however, Takahashi and Masnauskas do not teach identifies port and protocol of the network traffic.  NIV teaches wherein each of the network traffic data is an egress network traffic data  and identifies port, protocol([36], e.g., entities’ network activities includes outgoing network traffic data, port, protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NIV’s teaching of identifying other type network traffic data into Takahashi and Masnauskas’s system in order to allow more type of traffic data to be used for anomaly detection, thus enhancing the anomaly detection in Takahashi and Masnauskas’s system.
As per claim 5, Takahashi, Masnauskas and NIV teach the invention substantially as claimed in claim 4 above.  NIV further teach wherein each of the egress network traffic data includes a data rate of the egress network traffic ([36][38], e.g., network activity includes number of outgoing network traffic bytes sent during a time period).

As per claim 6, Takahashi and Masnauskas teach the invention substantially as claimed in claim 1 above.  Although Takahashi teaches the first and second network traffic data, however Takahashi and Masnauskas do not teach the network traffic data is an ingress network traffic data and identifies whether the ingress network traffic originated from a public network or a private network.  NIV teaches wherein each of the network traffic data is an ingress network traffic data and identifies whether the ingress network traffic originated from a public network or a private network (e.g., entities’ network activities includes incoming traffic [36]; identifies incoming connection from client on the Internet [17]; identities incoming network activity executed on a node and incoming network activity of the node itself [17]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NIV’s teaching of identifying other type network traffic data into Takahashi and Masnauskas’s system in order to allow more type of traffic data to be used for anomaly detection, thus enhancing the anomaly detection in Takahashi and Masnauskas’s system.
As per claim 7, Takahashi, Masnauskas and NIV teach the invention substantially as claimed in claim 6 above.  NIV further teach wherein each of the ingress network traffic data includes a data rate of the ingress network traffic ([36][38], e.g., network activity includes number of incoming network traffic bytes sent during a time period).
As per claims 12 and 18, they are rejected for the same reason as set forth in claims 4 and 5 above.  
As per claims 13 and 19, they are rejected for the same reason as set forth in claims 6 and 7 above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454